 Case 3:20-cv-01006-SPM Document 12 Filed 11/02/20 Page 1 of 5 Page ID #418



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS



UPRIGHT LAW LLC, et al.,                                               Lead Case No. 20-cv-1006 (SPM) 1
                            Appellants,
 vs.

 NANCY GARGULA, United States Trustee,
                            Appellee.



               UNITED STATES TRUSTEE’S MOTION TO STAY BRIEFING

         Nancy Gargula, United States Trustee for Region 10 (“United States Trustee”), respectfully

requests that the Court stay the briefing of the Appellants’ proposed consolidated appeal, which is

currently scheduled to commence on November 5, 2020, until the Court determines whether the

Appellants’ proposed interlocutory appeal may proceed. Good cause exists to grant this motion.

         1.       In these 35 consolidated cases, the Appellants seek interlocutory review of the

bankruptcy court’s minute entries concerning the motions UpRight Law LLC and each of the debtors




    1   Pursuant to the Order Consolidating Cases entered on October 14, 2020, the following cases have been
consolidated: UpRight Law, et al. v. Gargula, 20-cv-1006-SPM; Brucker, et al. v. Gargula, 20-cv-1007-SPM; UpRight
Law, et al. v. Gargula, 20-cv-1008-SPM; Burns, et al. v. Gargula, 20-cv-1009-SPM; UpRight Law, et al. v. Gargula, 20-
cv-1010-SPM; McClatchery, et al. v. Gargula, 20-cv-1012-SPM; Wise, et al. v. Gargula, 20-cv-1013-SPM; UpRight
Law, et al. v. Gargula, 20-cv-1015-SPM; UpRight Law, et al. v. Gargula, 20-cv-1016-SPM; UpRight Law, et al. v.
Gargula, 20-cv-1017-SPM; UpRight Law, et al. v. Gargula, 20-cv-1018-SPM; UpRight Law, et al. v. Gargula, 20-cv-
1019-SPM; Dennis, et al. v. Gargula, 20-cv-1020-SPM; UpRight Law, et al. v. Gargula, 20-cv-1021-SPM; Schnack, et
al. v. Gargula, 20-cv-1022-SPM; UpRight Law, et al. v. Gargula, 20-cv-1023-SPM; Miller, et al. v. Gargula, 20-cv-
1024-SPM; UpRight Law, et al. v. Gargula, 20-cv-1025-SPM; UpRight Law, et al. v. Gargula, 20-cv-1026-SPM;
UpRight Law, et al. v. Gargula, 20-cv-1027-SPM; UpRight Law, et al. v. Gargula, 20-cv-1028-SPM; Beckemeyer, et al.
v. Gargula, 20-cv-1029-SPM; UpRight Law, et al. v. Gargula, 20-cv-1030-SPM; UpRight Law, et al. v. Gargula, 20-cv-
1031-SPM; Curry, et al. v. Gargula, 20-cv-1032-SPM; UpRight Law, et al. v. Gargula, 20-cv-1033-SPM; UpRight Law,
et al. v. Gargula, 20-cv-1034-SPM; UpRight Law, et al. v. Gargula, 20-cv-1035-SPM; UpRight Law, et al. v. Gargula,
20-cv-1036-SPM; UpRight Law, et al. v. Gargula, 20-cv-1037-SPM; UpRight Law, et al. v. Gargula, 20-cv-1038-SPM;
Turner, et al. v. Gargula, 20-cv-1039-SPM; UpRight Law, et al. v. Gargula, 20-cv-1040-SPM; UpRight Law, et al. v.
Gargula, 20-cv-1041-SPM; Potter, et al. v. Gargula, 20-cv-1042-SPM.
Case 3:20-cv-01006-SPM Document 12 Filed 11/02/20 Page 2 of 5 Page ID #419



filed to close the debtors’ chapter 7 bankruptcy cases (the “Minute Entries”). The Minute Entries

state in relevant part:

        Case is called for hearing on the United States Trustee’s Objections to the debtor’s
        Motion to Close Case and [UpRight’s] Motion to Close Case. Pursuant to the
        statements made in open court, the Objections are Sustained and the Motions to Close
        Case are Denied. Order to enter.

See Appendix to United States Trustee’s Opposition to Appellants’ Motion for Leave to Pursue

Interlocutory Appeal, Dkt. No. 8-1, at 1. They also include the following notice:

        NOTE: THESE WRITTEN MINUTES ARE A CLERICAL ENTRY OF THE
        COURT PROCEEDINGS FOR RECORD KEEPING PURPOSES ONLY.
        THEY ARE NOT AND SHOULD NOT BE CONSTRUED AS THE ORDER OF
        THE COURT, WHICH WAS ORALLY DELIVERED. CONSULT THE
        TRANSCRIPT OF THE PROCEEDINGS FOR THE ACTUAL ORDER.

Id. At the close of the hearing, the judge stated: “I’ve denied all of the motions to close case. A

written order [will] issue on each of those cases, and we’ll get those out as fast as we can, all 40 of

them.” Id. at 120. The bankruptcy court issued a written opinion and interlocutory orders denying

the motions to close on October 30, 2020.

        2.       Along with their notices of appeal, the Appellants filed a Brief in Support of Appeal

or Bankruptcy Court Order Denying Motion to Close Case, or, In the Alternative, Motion for Leave

to Pursue Interlocutory Appeal (the “Leave Motion”).

        3.       The United States Trustee filed her opposition to the Leave Motion on

October 29, 2020 (“United States Trustee’s Opposition”). See Dkt. No. 8. In her opposition, the

United States Trustee set forth the reasons why the proposed appeals should not proceed. As an

initial matter, the Court lacks jurisdiction to consider Appellants’ proposed appeal of the Minute

Entries. See United States Trustee’s Opposition at 7-9. To the extent the Minute Entries could be




                                                       2
Case 3:20-cv-01006-SPM Document 12 Filed 11/02/20 Page 3 of 5 Page ID #420



considered orders of the bankruptcy court, they are interlocutory and do not satisfy the criteria for the

Court to consider them. Id. at 10-20.

        4.      The United States Trustee respectfully submits that it would be premature and an

inefficient use of the Court’s and the parties’ resources to commence the briefing of this appeal before

the Court determines the threshold issue of whether it will even proceed or whether it will be

dismissed. Therefore, the United States Trustee requests that briefing of the proposed appeal be

stayed until the Court decides the Leave Motion.

        5.      Counsel for the United States Trustee contacted the Appellants’ counsel the morning

of October 30, 2020, to confer with counsel concerning this motion. In light of the current

November 5, 2020 deadline for Appellants’ brief, she requested that Appellants’ counsel advise

whether the Appellants consent to the requested stay. As of the time of this filing, Appellants’ counsel

has not advised whether the Appellants consent to the requested stay. To the extent the Court does

not wish to stay the Appellants’ November 5 deadline to file their brief since the Appellants have not

yet determined whether they consent to stay that deadline, the United States Trustee respectfully

requests that the deadline to file her appellate brief, should leave to appeal be granted, be stayed until

30 days after the Court enters its order on the Leave Motion.

        6.      For good cause shown, the United States Trustee respectfully requests that the Court

grant this motion and stay briefing of the proposed consolidated appeal until it decides the Leave




                                                        3
Case 3:20-cv-01006-SPM Document 12 Filed 11/02/20 Page 4 of 5 Page ID #421



Motion or, alternatively, that the United States Trustee’s deadline to file her brief be 30 days after the

Court enters its order on the Leave Motion.

Dated: November 2, 2020

                                                       Respectfully submitted,

                                                       NANCY J. GARGULA
                                                       United States Trustee

                                                   By: /s/ Ellen L. Triebold

 RAMONA D. ELLIOTT                                     ELLEN L. TRIEBOLD, IN Bar No. 22627-71
 Deputy Director/General Counsel                       Trial Attorney
 P. MATTHEW SUTKO                                      Department of Justice
                                                       Office of the United States Trustee
 Associate General Counsel                             100 E. Wayne Street, Suite 555
 MELANIE D. HENDRY                                     South Bend, IN 46601
 Trial Attorney                                        (574) 236-8840
 Department of Justice                                 Ellen.L.Triebold@usdoj.gov
 Executive Office for United States
  Trustees                                             MARK D. SKAGGS, ARDC 6210087
 441 G Street, N.W., Suite 6150                        Trial Attorney
 Washington, DC 20530                                  Department of Justice
 (202) 307-1399                                        Office of the United States Trustee
                                                       401 Main St., Suite 1100
                                                       Peoria, IL 61602
                                                       (309) 671-7854




                                                        4
Case 3:20-cv-01006-SPM Document 12 Filed 11/02/20 Page 5 of 5 Page ID #422



                                  CERTIFICATE OF SERVICE

       I hereby certify that service of the foregoing was sent electronically via the Clerk’s ECF
System this 2nd day of November to all Counsel of record, including the following:

Charles A. Armgardt
carmgardt@uprightlaw.com

Mark T. Lavery
laverylawyer@gmail.com

Ronald A. Buch
belleville@tbcwam.com

James E. Ford
jamesefordatty@onecliq.net

Eric James Homa
ejhomaesq1@yahoo.com

Mark D. Skaggs
Mark.D.Skaggs@usdoj.gov


                                                        /s/ Ellen L. Triebold
                                                       Trial Attorney, IN Bar # 22627-71
                                                       United States Department of Justice
                                                       Office of the United States Trustee
                                                       100 E. Wayne Street, Suite 555
                                                       South Bend, IN 46601
                                                       Direct Line: (574) 236-8840
                                                       Ellen.L.Triebold@usdoj.gov




                                                      5
